Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Reed Anthony Kevin Wright appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment to Defendants on Wright’s third amended complaint alleging false arrest and malicious prosecution, in violation of 42 U.S.C. § 1983, and malicious prosecution, in violation of South Carolina law. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wright v. Sheppard-Oswald, No. 6:14-cv-04646-TMC (D.S.C. Mar. 9 & 10, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED